DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 12/05/2019 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in the present application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated grouping of abstract ideas using mathematical concept to process informative data without significantly more.  Claim 1 recites a system comprising:
a processor for implementing a computer-aided technology (CAx) system, the CAx system comprising a graphical-user-interface (GUI) configured to present a first view of a computer-aided design (CAD) model, the CAD model comprising at least one part; and memory storing instructions configured to cause the processor to: generate a product and manufacturing information (PMI) associated with the CAD model; present the CAD model with the PMI via the GUI, and determine a PMI readability metric.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:

(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One



With the broadest reasonable interpretation of the claimed invention as a whole, claim 1 relates to a mathematical analysis to generate information (data) for a product in associated with a CAD model.  The cited product data and data relations are related to product structures and conditions in the design space.  Thus, it is clear from the specification that the claimed invention is directed to collecting and analyzing  data from CAD model and determining data for PMI manufacturing and data registration for the related model.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  



Under Prong Two of the Revised Guidance, we must determine if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application because the cited features do not provide any integration process to integrate data elements, PMI features and CAD model into a practical and useful solution for a real and practical application.
  No additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.
Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, the claim does not cite any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  The cited feature as PMI, CAD and processor or processing devices are “well-understood, routine, and conventional” in the field under MPEP § 2106.05(d).   
For such reasons, claim 1 is rejected for nonstatutory subject matter.




Claim 3 cited the system of claim 2, wherein the instructions are configured to cause the processor to determine the PMI readability metric based on an orientation of the CAD model within the first view.  This is related to PMI information in the PMI readable metric.  It is nonstatutory subject matter.
 	Claim 4 cited the system of claim 2, wherein the instructions are configured to cause the processor to determine the PMI readability metric based on an orientation of the PMI relative to the at least one part of the CAD model.  Claim 4 is directed to object metric or criteria in the design space.  It is nonstatutory subject matter for the abstract metric system.
Claim 5 cited the system of claim 2, wherein the instructions are configured to cause the processor 20 to determine the PMI readability metric based on a size of the PMI, a font of the PMI, or both.  It is nonstatutory subject matter for the reason as in the rejection (metric for object size and dimension or other related data representation).
Claim 6 cited the system of claim 1, wherein the PMI comprises a plurality of pieces of PMI, wherein the memory comprises instructions configured to cause the processor to determine the PMI readability metric by determining a PMI sub-readability metric associated with each of the plurality of pieces of PMI.  It is nonstatutory subject matter PMI metric related to data representation in the design and interface. It does not provide a process integration to apply to a real and practical application in the real environment.  

As per claim 8, the claim cited the system of claim 6, wherein the instructions are configured to cause the processor to determine whether the PMI readability metric is less than a threshold by determining whether an average of the sub-readabilities is less than the threshold.  It is metric features in the PMI design.  It is nonstatutory subject matter.
Claim 9 cited the system of claim 1, wherein the instructions are configured to cause the processor to generate a second view of the model and PMI when the PMI readability metric exceeds a threshold.  It is nonstatutory subject matter for metric data, abstract idea, without an integration of the cited elements to provide a practical and useful solution applied to a real application. 
Claim 10 cited the system of claim 9, wherein the instructions are configured to cause the processor to generate the second view by rotating the at least one part, the PMI, or both.  It is nonstatutory subject matter for the reason as set.
Claim 11 cited a computer-implemented method, comprising: 10 presenting a first computer-aided design (CAD) model in a graphical-user-interface (GUD), the first CAD model comprising at least one part; generating a product and manufacturing information (PMI) associated with the CAD model; presenting, via the GUI, the CAD model with the PMI; determining a PMI readability metric; 15 comparing the PMI readability metric to a threshold; and altering the presentation of the model and the PMI when the PMI readability is less than the threshold.

Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, we must determine if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim 
  No additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.
Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, the claim does not cite any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  The cited feature as PMI, object design and related to CAD and processor or processing devices are “well-understood, routine, and conventional” in the field under MPEP § 2106.05(d).   
For such reasons, claim 11 is rejected for nonstatutory subject matter.

 	Claim 12 cited the computer-implemented method of claim 11, wherein the model comprises a plurality of PMI, wherein the computer-implemented method further comprises: 20 determining a sub-readability for each piece of the plurality of PMI; determining whether each sub-readability exceeds the threshold; determining whether an average of the sub-readabilities is greater than a second threshold; and altering the 
Claim 13 cited the computer-implemented method of claim 12, comprising determining, via a machine learning system, whether to alter the presentation of the model and PMI based on when the at least one sub-readability is below the threshold, when the average of the sub- readabilities is less than the second threshold, or both.  The cited features are related to abstract concept in data computation to train data in general without showing an integration process to integrate the design features for a solution in order to apply the integrated process into a real and practical application.  The claim is nonstatutory subject matter.
 	Claim 14 cited the computer-implemented method of claim 11, comprising manufacturing the at least one part based on the altered presentation of the model and the PMI.   It is nonstatutory subject matter for the reason as set in the rejection and abstract data in manufacture.
 	Claim 15 cited a tangible, non-transitory, computer-readable medium, comprising computer-readable instructions that, when executed by one or more processors of a computer, cause the one or more processors to: present a first view of a computer-aided design (CAD) model, the CAD model comprising at least one part; 10 generate a product and manufacturing information (PMI) associated with the CAD model; display a first view of the CAD model with the PMI; determine a PMI readability metric of the first view; compare the PMI readability metric to a threshold; and present a second view of CAD model and the PMI when the PMI readability metric is less than the threshold.


 	Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
 	Step 2A, Prong Two (Integration into a Practical Application)

   	No additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.
 	Alice/Mayo—Step 2 (Inventive Concept) 
 	Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, the claim does not cite any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  The cited feature as PMI, computer readable in tangible medium, CAD and processor or processing devices are “well-understood, routine, and conventional” in the field under MPEP § 2106.05(d).   
 	For such reasons, claim 15 is rejected for nonstatutory subject matter.

Claim 16. The tangible, non-transitory, computer-readable medium of claim 15, wherein the instructions are configured to cause the one or more processors to determine the PMI 
Claims 17 and 18 data related to PMI readability metric based on a size of the PMI and piece of PMI in a sub-readability associated with each piece of PMI.  It is nonstatutory subject matter for the reason as set in the rejection.
 	Claim 19 cited the tangible, non-transitory, computer-readable medium of claim 18, wherein the instructions are configured to cause the one or more processors to: compare each sub-readability to a second threshold; and present the second view when at least one sub-readability is less than the second threshold.  It is related to view data in GUI, an abstract concept, without an integration process to integrate the claimed features into a real and useful solution applied to a real and practical application.  The claim is nonstatutory subject matter.
Claim 20 cited the tangible, non-transitory, computer-readable medium of claim 15, wherein the instructions are configured to cause the one or more processors to execute a machine learning system to be trained to determine a value of the threshold.  It is related to data and training data in a machine, a nonstatutory subject matter for the reason as set in the rejection (it does not provide a process to integrate trained data into an applied technical field).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Byers et al,
US patent application publication 20180268536 in view of  Konev et al, 20090213116.
As per claim 1, Byers disclosed a system comprising:
a processor for implementing a computer-aided technology (CAx) system, the CAx system comprising a graphical-user-interface (GUI) configured to present a first view of a computer aided design (CAD) model (paras. 0006, 0007, 0008, 0030, 0031), the CAD model comprising at least one part (paras. 0022, 0023); and memory storing instructions configured to cause the processor to: generate a product and manufacturing information (PMI) associated with the CAD model; present the CAD model with the PMI via the GUI (paras. 0032, 0044, 0045, 0047, 0057 for criteria  for metric).  Byers does not expressly disclose a readability in the PMI metric (criteria) as claimed.  Such feature is however well-known in the art.  In fact, Konev disclose a PMI interface for PMI object in a CAD system with readable metric such as dimensional representation of an object, read CAD solids format, other criteria (paras. 0021, 0022), measurement information (paras. 0028, 0029), read and annotate read data in different views (paras. 0041-0046).  It could provide a clear view and easy to see and readable for user’s design and interface with objects.
It would be obvious to those skilled in the art at the time of the effective filing date of the present application was made would combine the teaching of Konev for readability metric into PMI object as disclosed in Byers in order to design PMI object with readability metric for easy to view and interface the PMI model (paras. 0032, 0033, 0034, 0035).

As per claim 3 , Konev disclosed the system of claim 2, wherein the instructions are configured to cause the processor to determine the PMI readability metric based on an orientation of the CAD model within the first view (paras. 0032, 0033).
As per claim 4,  Konev disclosed the system of claim 2, wherein the instructions are configured to cause the processor to determine the PMI readability metric based on an orientation of the PMI relative to the at least one part of the CAD model (paras. 0032 for part orientation, face to face, or multiple views for user) .
As per claim 5, Konev disclosed the system of claim 2, wherein the instructions are configured to cause the processor 20 to determine the PMI readability metric based on a size of the PMI, a font of the PMI, or both (paras. 0032, 0035 for size, shape, geometric models, graphical data, representation).
As per claim 6,  Konev disclosed the system of claim 1, wherein the PMI comprises a plurality of pieces of PMI, wherein the memory comprises instructions configured to cause the processor to determine the PMI readability metric by determining a PMI sub-readability metric associated with each of the plurality of pieces of PMI (paras. 0032-0035 for various metric such as 3D models, 2D models and so on).
 	As per claim 7,  The system of claim 6, wherein the instructions are configured to cause the processor to determine whether the PMI readability metric is less than a threshold by determining whether each PMI sub-readability metrics is less than the threshold (Konev 
As per claim 8, Konev disclosed the system of claim 6, wherein the instructions are configured to cause the processor to determine whether the PMI readability metric is less than a threshold by determining whether an average of the sub-readabilities is less than the threshold (paras. 0022, 0023, 0024, 0032, 0033).
As per claim 9,  The system of claim 1, wherein the instructions are configured to cause the processor to generate a second view of the model and PMI when the PMI readability metric exceeds a threshold (paras. 0032 for multiple view, paras. 0022 for dimensions, faces, object parameters).
As per claim 10, Konev disclosed the system of claim 9, wherein the instructions are configured to cause the processor to generate the second view by rotating the at least one part, the PMI, or both (paras. 0032, 0035 for size, shape, geometric models, graphical data, representation).
As per claim 11,  Byers disclosed a computer-implemented method, comprising: presenting a first computer-aided design (CAD) model in a graphical-user-interface (GUI) (paras. 0006, 0007, 0008, 0030, 0031) , the first CAD model comprising at least one part; generating a product and manufacturing information (PMI) associated with the CAD model (paras. 0022, 0023); presenting, via the GUI, the CAD model with the PMI (paras. 0032, 0044, 0045, 0047 with metric for interface criteria).
Byers does not disclose determining a PMI readability on the metric; comparing the PMI readability metric to a threshold; and altering the presentation of the model and the PMI when the PMI readability is less than the threshold.  Such features are well known in the art.  In fact, 
It would be obvious to those skilled in the art at the time of the effective filing date of the present application was made would combine the teaching of Konev for readability metric into PMI object as disclosed in Byers in order to design PMI object with readability metric for easy to view and interface the PMI model (paras. 0023, 0024, 0032, 0033, 0034, 0035).
As per claim 12, Konev disclosed the computer-implemented method of claim 11, wherein the model comprises a plurality of PMI, wherein the computer-implemented method further comprises: 20 determining a sub-readability for each piece of the plurality of PMI; determining whether each sub-readability exceeds the threshold; determining whether an average of the sub-readabilities is greater than a second threshold; and altering the presentation of the model and the PMI when at least one sub-readability is below the threshold or the average of the sub-readabilities is less than the second threshold (paras. 0022, 023, 0024, 0032).
As per claim 13, Konev disclosed the computer-implemented method of claim 12, comprising determining, via a machine learning system (Byers, paras. 0024 disclosed machine analyzed PIM features for object design and metric , whether to alter the presentation of the model and PMI based on when the at least one sub-readability is below the threshold, when 
As per claim 14, Konev disclosed the computer-implemented method of claim 11, comprising manufacturing the at least one part based on the altered presentation of the model and the PMI (paras. 0022, 0023, 0024, 0025, 0032, 0033, 0046).
As per claim 15, Byers disclosed a tangible, non-transitory, computer-readable medium, comprising computer-readable instructions that, when executed by one or more processors of a computer, cause the one or more processors to: present a first view of a computer-aided design (CAD) model (paras. 0006, 0007, 0008, 0030, 0031), the CAD model comprising at least one part; generate a product and manufacturing information (PMI) associated with the CAD model (paras. 0022, 0033, 0024, 0025, 0032, 0033); display a first view of the CAD model with the PMI and metric for design criteria (paras. 0022, 0023, 0032, 0045, 0047).  
Byers does not determine a PMI readability for the PMI metric of the first view; compare the PMI readability metric to a threshold; and present a second view of CAD model and the PMI when the PMI readability metric is less than the threshold.  These features are well-known in the art.   In fact, Konev disclose a PMI interface for PMI object in a CAD system with readable metric such as dimensional representation of an object, read CAD solids format (paras. 0021, 0022), measurement information (paras. 0028, 0029), read and annotate read data in different views (paras. 0041-0046).  It could provide a clear view and easy to see and readable for user’s design and interface with objects.  Konev also disclosed PMI threshold for objects design and orientation with alignment features (paras. 0022, 0023, 0025) for accurate manufacture.

As per claim 16, Konev disclosed the tangible, non-transitory, computer-readable medium of claim 15, wherein the instructions are configured to cause the one or more processors to determine the PMI readability metric based on an orientation of the PMI (paras. 0022-0032).
As per claim 17, Konev disclosed the tangible, non-transitory, computer-readable medium of claim 16, wherein the instructions are configured to cause the one or more processors to determine the PMI readability metric based on a size of the PMI (paras. 0022, 0023, 0024, 0025).
As per claim 18, Konev disclosed the tangible, non-transitory, computer-readable medium of claim 15, wherein the model is associated with a plurality of piece of PMI, wherein the instructions are configured to cause the one or more processors to determine a sub-readability associated with each piece of PMI (paras. 0022, 0023, 0024, 0025, 0032, 0033 for side by side view, face-face interface for subreadable metric).
As per claim 19, Kanev disclose the tangible, non-transitory, computer-readable medium of claim 18, wherein the instructions are configured to cause the one or more processors to:
compare each sub-readability to a second threshold; and present the second view when at least one sub-readability is less than the second threshold (paras. 0032-0035 for various 
As per claim 20, Byers disclosed the tangible, non-transitory, computer-readable medium of claim 15, wherein the instructions are configured to cause the one or more processors to execute a machine system to be trained to determine a value of the threshold (Byers, paras. 0024 disclosed machine analyzed PIM features for object design and metric , thus, the machine learned the PMI features and interface the PMI to CAD by trained data whether to alter the presentation of the model and PMI based on when the at least one sub-readability is below the threshold, when the average of the sub- readabilities is less than the second threshold, or both in paras. 0032, 0035 for size, shape, geometric models, graphical data, representation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THAI Q. PHAN
Primary Examiner
Art Unit 2147



/THAI Q PHAN/Primary Examiner, Art Unit 2147